DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on October 09, 2020.  Claims 1- 20 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 18, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 14, and 19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 14, and 19 recite the limitation “for each respective merge point in the one or more merge points, generating, by the computing system, a candidate basis path from the autonomous vehicle to the respective merge point, such that a plurality of candidate basis paths are generated” and is indefinite, because the claim language conflicts between the singular “a candidate basis path” versus the plural “a plurality of candidate basis paths”.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

35 U.S.C. §101 Analysis - Step 1
Claim 1 is directed to a method claim. Claims 14 and 19 are directed towards system claims.  Therefore, claim(s) 1, 14, and 19 is within at least one of the four statutory categories. 
35 U.S.C. §101 – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and / or c) mental processes.
Independent claims 1 includes limitations that recite an abstract idea (emphasized below in bold) and will be used as a representative claim for the remainder of the 35 U.S.C. §101 rejections.  Claim 1 recites:

A computer-implemented method for generating one or more basis paths for an autonomous vehicle, the method comprising: 
obtaining, by a computing system comprising one or more processors, a target nominal path; 
determining, by the computing system, a current pose for the autonomous vehicle; 
determining, by the computing system, one or more merge points on the target nominal path; 
for each respective merge point in the one or more merge points, generating, by the computing system, a candidate basis path from the autonomous vehicle to the respective merge point, such that a plurality of candidate basis paths are generated; 
generating, by the computing system, a suitability classification for each candidate basis path; and 
selecting, by the computing system, one or more candidate basis paths based on the suitability classification for each respective candidate basis path in the plurality of candidate basis paths.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  For example, “generating…” in the context of this claim encompasses calculating basis path(s) for an autonomous vehicle; subsequently acquiring a target nominal path on which to merge the autonomous vehicle and then forming a simple judgement based upon the conclusions of that data.  Accordingly, the claim recites at least one abstract idea.

35 U.S.C. §101 – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be
analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

A computer-implemented method for generating one or more basis paths for an autonomous vehicle, the method comprising: 
obtaining, by a computing system comprising one or more processors, a target nominal path; 
determining, by the computing system, a current pose for the autonomous vehicle; 
determining, by the computing system, one or more merge points on the target nominal path; 
for each respective merge point in the one or more merge points, generating, by the computing system, a candidate basis path from the autonomous vehicle to the respective merge point, such that a plurality of candidate basis paths are generated; 
generating, by the computing system, a suitability classification for each candidate basis path; and 
selecting, by the computing system, one or more candidate basis paths based on the suitability classification for each respective candidate basis path in the plurality of candidate basis paths.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “for each respective merge point in the one or more merge points… generating… a candidate basis path… such that a plurality of candidate basis paths are generated,” and “selecting… one or more candidate basis paths… based on the suitability classification for each respective candidate basis path in the plurality of candidate basis paths,” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (vehicle controller) to perform the process. In particular, the obtaining steps from the sensors and from the remote server (external source) [0055 of disclosure] are recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Further, the “computing system… for autonomous vehicle” (vehicle controller) merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The vehicle control system is recited at a high level of generality and merely automates the determining (evaluating) step.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitations as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
35 U.S.C. §101 – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a vehicle controller to perform the evaluating… amounts to nothing more than applying the exception using a generic
computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations wherein “for each respective merge point in the one or more merge points… generates… a candidate basis path… such that a plurality of candidate basis paths are generated,” and then “selecting… one or more candidate basis paths… based on the suitability classification for each respective candidate basis path in the plurality of candidate basis paths,” the examiner submits that these limitations are insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well understood, routine, conventional activity in the field. The additional limitations of wherein “for each respective merge point in the one or more merge points… generates… a candidate basis path… such that a plurality of candidate basis paths are generated,” and then “selecting… one or more candidate basis paths… based on the suitability classification for each respective candidate basis path in the plurality of candidate basis paths” are well-understood, routine, and conventional activities, and the specification does not provide any indication that the vehicle controller is anything other than a conventional computer within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of “displaying…,” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. Hence, the claim is not patent eligible.
Dependent claims 2-12, 15-18, and 20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application [provide concise explanation]. Therefore, dependent claims 2-12, 15-18, and 20 are not patent eligible under the same rationale as provided for in the rejection of independent claims 1, 14, and 19.
Therefore, claims 1-12 and 14-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11, and 14-20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0307594 Al to KATO et al. (herein after "Kato") in view of U.S. Patent Application Publication No. 2020/0307589 A1 to Li et al. (herein after "Li").
As to Claim 1,
Kato’s autonomous vehicle lane change control system discloses a computer-implemented method for generating one or more basis paths for an autonomous vehicle (see Figs. 1, 3-6, 9, ¶0045 ¶0049, ¶0056, and ¶0081, and ¶0086 - ¶0089.  In particular, see  Fig. 9 ~ S112 - 118.  

    PNG
    media_image1.png
    771
    514
    media_image1.png
    Greyscale

See ¶0081 and ¶0086, Kato discloses an automated driving control device 100 utilizes action plan generator 140 comprising target trajectory generator 144, teaching generating one or more basis paths for automated driving), the method comprising: 
obtaining, by a computing system comprising one or more processors, a target nominal path (see Fig. 3, ¶0052, ¶0081, and ¶0086 - ¶0089 target trajectory generator 144 produces a target nominal path (target trajectory) into target lane); 
determining, by the computing system, a current pose for the autonomous vehicle (see ¶0058, ¶0065, and ¶0080); 
determining, by the computing system, one or more merge points on the target nominal path (see Fig. 5, and ¶0086-¶0095. In particular, see Fig. 5.  

    PNG
    media_image2.png
    530
    785
    media_image2.png
    Greyscale

See ¶0086-¶0087, ¶0090, target trajectory generator 144 determines merge points (lane change target position TAs are relative positions of a target lane change destination) and are relative positions between the host vehicle M and other vehicles m2 and m3 traveling on the adjacent lane). 
However, Kato does not explicitly disclose a method for each respective merge point in the one or more merge points, generating, by the computing system, a candidate basis path from the autonomous vehicle to the respective merge point, such that a plurality of candidate basis paths are generated; 
generating, by the computing system, a suitability classification for each candidate basis path; and
selecting, by the computing system, one or more candidate basis paths based on the suitability classification for each respective candidate basis path in the plurality of candidate basis paths.
Li’s autonomous lane merge control system with tunable merge behavior presents autonomous vehicle lane change control system where an optimal trajectory for changing lanes is determined and determines the final speed of the trajectory to complete the final planning trajectory for the lane change.
Li further teaches a method for each respective merge point in the one or more merge points, generating, by the computing system, a candidate basis path from the autonomous vehicle to the respective merge point, such that a plurality of candidate basis paths are generated (see Fig. 1C.  

    PNG
    media_image3.png
    988
    665
    media_image3.png
    Greyscale

See ¶0027, "FIG . 1C is an illustration of candidate navigation paths for an autonomous vehicle on a road having a merge point. After capturing and processing perception data which traveling on the road, an AV data processing system may identifies geometric road data as well as vehicle objects generate potential trajectories to be executed at points in time based on the predicted vehicle object location and gaps formed between those vehicles in the target lane”); generating, by the computing system, a suitability classification for each candidate basis path (see Fig. 1C and ¶0027, "Trajectory 112 could require more acceleration for autonomous vehicle 110 as opposed to the amount of acceleration to navigate along trajectory 111. This would be taken into consideration as part of the cost of each trajectory, from which a best trajectory with the lowest cost would be selected."  Emphasis added); and selecting, by the computing system, one or more candidate basis paths based on the suitability classification for each respective candidate basis path in the plurality of candidate basis paths.  (See Fig. 1C and ¶0027, "Trajectory 112 could require more acceleration for autonomous vehicle 110 as opposed to the amount of acceleration to navigate along trajectory 111. This would be taken into consideration as part of the cost of each trajectory, from which a best trajectory with the lowest cost would be selected.")
Kato is analogous art to the claimed invention as it relates to an autonomous vehicle lane change control system in that it provides determination of one or more merge points on the target nominal path.  Li is analogous art to the claimed invention as it relates to an autonomous vehicle lane change control system in that it provides generation of candidate basis paths from the autonomous vehicle to respective merge point.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato’s autonomous vehicle lane change control system wherein for each respective merge point in the one or more merge points, generating a candidate basis path from the autonomous vehicle to the respective merge point such that a plurality of candidate basis paths are considered and then selected based on the suitability classification for each respective candidate basis path, as taught by Li, to provide merging into a large enough gap and selecting the optimal trajectory into the target lane to which the autonomous vehicle navigates, thereby enabling benefits, including but not limited to: preventing the AV from proceeding along detected lane lines blindly into a merging lane or colliding with a road boundary .
As to Claim 2,
Modified Kato substantially discloses the computer-implemented method of claim 1, wherein the current pose for the autonomous vehicle includes a current location and a current heading.  (See ¶0058, ¶0065, and ¶0080).
As to Claim 3,
Modified Kato substantially discloses the computer-implemented method of claim 2, wherein the current location of the autonomous vehicle is associated with a first lane.  (See Figs. 9-11, ¶0058, ¶0065, ¶0080, and ¶0148-¶0149.  In particular, see Figs. 9, 11, and ¶0148-¶0149, Kato discloses an autonomous vehicle that is aware of its current location and current heading and uses that in determination of a home lane (process method step S110) teaching where the vehicle is in relation to a home lane (LN0) before it begins merging into a first lane (LN1)).
As to Claim 4,
Modified Kato substantially discloses the computer-implemented method of claim 3, wherein the target nominal path is associated with a second lane.  (See Fig. 12 and ¶0070).

As to Claim 5,
Modified Kato substantially discloses the computer-implemented method of claim 4, wherein a lane boundary separates the first lane and the second lane.  (See Fig. 12 and ¶0070).
As to Claim 6,
Modified Kato substantially discloses the computer-implemented method of claim 5, further comprising: 
determining, by the computing system and based at least in part on the current pose of the autonomous vehicle and the target nominal path, a lane change region along the lane boundary.  (See Fig. 12, ¶0070, and ¶0080).
As to Claim 7,
Modified Kato substantially discloses the computer-implemented method of claim 6, wherein determining, by the computing system and based on the current pose of the autonomous vehicle and the target nominal path, a lane change region along the lane boundary (see Fig. 12, ¶0070, and ¶0080) further comprises: 
generating, by the computing system, speed data associated with the autonomous vehicle and the target nominal path (see ¶0056, ¶0063, ¶0082-¶0088, and ¶0091-¶0093.  In particular, ¶0082 and ¶0086-¶0088, and ¶0091); and 
determining, by the computing system, a longitudinal plan based on the speed data.  (See Fig. 6 and ¶0090 - ¶0097).
As to Claim 8,
Modified Kato substantially discloses the computer-implemented method of claim 7, wherein the lane change region is determined based at least in part on the longitudinal plan.  (See Fig. 6 and ¶0090 - ¶0097).
As to Claim 11,
Modified Kato substantially discloses the computer-implemented method of claim 1.
However, Kato does not explicitly disclose a method, further comprising: 
generating, by the computing system, a plurality of candidate trajectories for the autonomous vehicle based on the selected one or more candidate basis paths.
Conversely, Li teaches the method further comprising: generating, by the computing system, a plurality of candidate trajectories for the autonomous vehicle based on the selected one or more candidate basis paths.  (See Fig. 1C and ¶0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato’s autonomous vehicle lane change control system which generates, by the computing system, a plurality of candidate trajectories for the autonomous vehicle based on the selected one or more candidate basis paths, as taught by Li, to provide merging into a large enough gap and selecting the optimal trajectory into the target lane to which the autonomous vehicle navigates, thereby enabling benefits, including but not limited to: preventing the AV from proceeding along detected lane lines blindly into a merging lane or colliding with a road boundary .
As to Claim 14,
Kato discloses a computing system for generating one or more basis paths for an autonomous vehicle (see Figs. 1, 3-6, 9, ¶0045 ¶0049, ¶0056,  ¶0081, and ¶0086 - ¶0089.  In particular, see  Fig. 9 ~ S112 - 118.  See ¶0081 and ¶0086, Kato discloses an automated driving control device 100 utilizes action plan generator 140 comprising target trajectory generator 144, teaching generating one or more basis paths for automated driving), the system comprising: 
one or more processors and one or more non-transitory computer-readable memories (see ¶0074-¶0075, ¶0167-¶0168, and ¶0172 - ¶0173); 
wherein the one or more non-transitory computer-readable memories store instructions that, when executed by the processor, cause the computing system to perform operations (see ¶0018 - ¶0019 and ¶0172 - ¶0173), the operations comprising: 
obtaining a target nominal path (see Fig. 3, ¶0052, ¶0081, and ¶0086 - ¶0089 target trajectory generator 144 produces a target nominal path (target trajectory) into target lane); 
determining a current pose for the autonomous vehicle (see ¶0058, ¶0065, and ¶0080); 
determining, based on the current pose of the autonomous vehicle and the target nominal path, a lane change region (see ¶0080 and ¶0091 -¶0095);
determining one or more merge points on the target nominal path (see Fig. 5, and ¶0086-¶0095. In particular, see Fig. 5.  See ¶0086-¶0087, ¶0090).
However, Kato does not explicitly disclose a method for each respective merge point in the one or more merge points, generating a candidate basis path from the autonomous vehicle to the respective merge point such that a plurality of candidate basis paths are generated; 
generating a suitability classification for each candidate basis path; and
selecting a candidate basis path based on the suitability classification for each respective candidate basis path in the plurality of candidate basis paths..
Li further teaches a method for each respective merge point in the one or more merge points, generating a candidate basis path from the autonomous vehicle to the respective merge point such that a plurality of candidate basis paths are generated (see Fig. 1C and ¶0027, "FIG . 1C is an illustration of candidate navigation paths for an autonomous vehicle on a road having a merge point. After capturing and processing perception data which traveling on the road, an AV data processing system may identifies geometric road data as well as vehicle objects generate potential trajectories to be executed at points in time based on the predicted vehicle object location and gaps formed between those vehicles in the target lane”); generating a suitability classification for each candidate basis path (see Fig. 1C and ¶0027, "Trajectory 112 could require more acceleration for autonomous vehicle 110 as opposed to the amount of acceleration to navigate along trajectory 111. This would be taken into consideration as part of the cost of each trajectory, from which a best trajectory with the lowest cost would be selected."  Emphasis added); and selecting a candidate basis path based on the suitability classification for each respective candidate basis path in the plurality of candidate basis paths.  (See Fig. 1C and ¶0027, "Trajectory 112 could require more acceleration for autonomous vehicle 110 as opposed to the amount of acceleration to navigate along trajectory 111. This would be taken into consideration as part of the cost of each trajectory, from which a best trajectory with the lowest cost would be selected.")
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato’s autonomous vehicle lane change control system wherein for each respective merge point in the one or more merge points, generating a candidate basis path from the autonomous vehicle to the respective merge point such that a plurality of candidate basis paths are considered and then selected based on the suitability classification for each respective candidate basis path, as taught by Li, to provide merging into a large enough gap and selecting the optimal trajectory into the target lane to which the autonomous vehicle navigates, thereby enabling benefits, including but not limited to: preventing the AV from proceeding along detected lane lines blindly into a merging lane or colliding with a road boundary .
As to Claim 15,
Modified Kato substantially discloses the computing system of claim 14, wherein determining one or more merge points on the target nominal path (see Fig. 5, and ¶0086-¶0095. In particular, see Fig. 5.  See ¶0086-¶0087, ¶0090, target trajectory generator 144 determines merge points (lane change target position TAs are relative positions of a target lane change destination) and are relative positions between the host vehicle M and other vehicles m2 and m3 traveling on the adjacent lane).
However, Kato does not explicitly disclose the computer system further comprising: 
identifying an initial point along the target nominal path within the lane change region; and 
identifying a first merge point at a predetermined distance along the target nominal path from the initial point.
On the other hand, Li teaches identifying an initial point along the target nominal path within the lane change region (see Fig. 1C and ¶0027); and identifying a first merge point at a predetermined distance along the target nominal path from the initial point.  (See Fig. 1C, ¶0027 and ¶0058).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato’s autonomous vehicle lane change control system with identifying a first merge point at a predetermined distance along the target nominal path from the initial point, as taught by Li, to provide merging into a large enough gap and selecting the optimal trajectory into the target lane to which the autonomous vehicle navigates, thereby enabling benefits, including but not limited to: preventing the AV from proceeding along detected lane lines blindly into a merging lane or colliding with a road boundary .
As to Claim 16,
Modified Kato substantially discloses the computing system of claim 15, wherein determining one or more merge points on the target nominal path (see Fig. 5, and ¶0086-¶0095. In particular, see Fig. 5.  See ¶0086-¶0087, ¶0090, target trajectory generator 144 determines merge points (lane change target position TAs are relative positions of a target lane change destination) and are relative positions between the host vehicle M and other vehicles m2 and m3 traveling on the adjacent lane) further comprises: 
However, Kato does not explicitly disclose wherein the computing system identifies additional merge points by starting at the first merge point and identifying additional merge points along the target nominal path.
On the contrary, Li teaches identifying additional merge points by starting at the first merge point and identifying additional merge points along the target nominal path.  (See Fig. 1C and ¶0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato’s autonomous vehicle lane change control system with identifying additional merge points by starting at the first merge point and identifying additional merge points along the target nominal path., as taught by Li, to provide merging into a large enough gap and selecting the optimal trajectory into the target lane to which the autonomous vehicle navigates, thereby enabling benefits, including but not limited to: preventing the AV from proceeding along detected lane lines blindly into a merging lane or colliding with a road boundary .
As to Claim 17,
Modified Kato substantially discloses the computing system of claim 16, wherein a distance interval between the one or more merge points remains constant.  (See Figs. 6, 9, and ¶0092).
As to Claim 18,
Modified Kato substantially discloses the computing system of claim 16, wherein determining one or more merge points on the target nominal path (see Fig. 5, and ¶0086-¶0095. In particular, see Fig. 5.  See ¶0086-¶0087, ¶0090, target trajectory generator 144 determines merge points (lane change target position TAs are relative positions of a target lane change destination) and are relative positions between the host vehicle M and other vehicles m2 and m3 traveling on the adjacent lane) further comprises: 
filtering the one or more merge points to remove any merge points that fall outside a predetermined threshold distance from the lane change region.  (See Figs. 6, 9, and ¶0095 - ¶0097).
As to Claim 19,
Kato discloses an autonomous vehicle (see Figs. 1, 3-6, 9, ¶0045 ¶0049, ¶0056,  ¶0081, and ¶0086 - ¶0089.  In particular, see  Fig. 9 ~ S112 - 118.  See ¶0081 and ¶0086, Kato discloses an automated driving control device 100 utilizes action plan generator 140 comprising target trajectory generator 144, teaching generating one or more basis paths for automated driving), comprising: 
one or more processors (see ¶0074-¶0075, ¶0167-¶0168, and ¶0172 - ¶0173); and 
one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (see ¶0018 - ¶0019 and ¶0172 - ¶0173), the operations comprising: 
obtaining a target nominal path (see Fig. 3, ¶0052, ¶0081, and ¶0086 - ¶0089 target trajectory generator 144 produces a target nominal path (target trajectory) into target lane); 
determining a current pose for the autonomous vehicle (see ¶0058, ¶0065, and ¶0080); 
determining, based on the current pose of the autonomous vehicle and the target nominal path, a lane change region (see ¶0080 and ¶0091 -¶0095); 
determining one or more merge points on the target nominal path (see Fig. 5, and ¶0086-¶0095. In particular, see Fig. 5.  See ¶0086-¶0087, ¶0090, target trajectory generator 144 determines merge points (lane change target position TAs are relative positions of a target lane change destination) and are relative positions between the host vehicle M and other vehicles m2 and m3 traveling on the adjacent lane); and
generating a suitability classification for each candidate basis path.  (See Fig. 5, and ¶0086-¶0095. In particular, see ¶0086-¶0087, ¶0090, target trajectory generator 144 determines merge points (lane change target position Tas are relative positions of a target lane change destination) and trajectory generator 144 further determines suitability classification (target speed and a target acceleration) along merge points in candidate basis paths (target trajectories)(see ¶0088 and ¶0093 of  Kato)).
However, Kato does not explicitly disclose a method for each respective merge point in the one or more merge points, generating a candidate basis path from the autonomous vehicle to the respective merge point; and 
selecting a candidate basis path from a plurality of generated candidate basis paths based on the suitability classification for each respective candidate basis path.
On the other hand, Li’s autonomous lane merge control system with tunable merge behavior discloses an autonomous vehicle system such that for each respective merge point in the one or more merge points, generating a candidate basis path from the autonomous vehicle to the respective merge point (see Fig. 1C and ¶0027, "FIG . 1C is an illustration of candidate navigation paths for an autonomous vehicle on a road having a merge point. After capturing and processing perception data which traveling on the road, an AV data processing system may identifies geometric road data as well as vehicle objects generate potential trajectories to be executed at points in time based on the predicted vehicle object location and gaps formed between those vehicles in the target lane”); generating a suitability classification for each candidate basis path (see Fig. 1C and ¶0027, "Trajectory 112 could require more acceleration for autonomous vehicle 110 as opposed to the amount of acceleration to navigate along trajectory 111. This would be taken into consideration as part of the cost of each trajectory, from which a best trajectory with the lowest cost would be selected."  Emphasis added); and selecting a candidate basis path from a plurality of generated candidate basis paths based on the suitability classification for each respective candidate basis path.  (See Fig. 1C and ¶0027, "Trajectory 112 could require more acceleration for autonomous vehicle 110 as opposed to the amount of acceleration to navigate along trajectory 111. This would be taken into consideration as part of the cost of each trajectory, from which a best trajectory with the lowest cost would be selected.")
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Kato’s autonomous vehicle lane change control system wherein for each respective merge point in the one or more merge points, generating a candidate basis path from the autonomous vehicle to the respective merge point such that a plurality of candidate basis paths are considered and then selected based on the suitability classification for each respective candidate basis path, as taught by Li, to provide merging into a large enough gap and selecting the optimal trajectory into the target lane to which the autonomous vehicle navigates, thereby enabling benefits, including but not limited to: preventing the AV from proceeding along detected lane lines blindly into a merging lane or colliding with a road boundary .
As to Claim 20,
Modified Kato substantially discloses the autonomous vehicle of claim 19, wherein the current pose for the autonomous vehicle includes a current location and a current heading.  (See ¶0058, ¶0065, and ¶0080).

Claims 9-10 and 12-13 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0307594 A1 to KATO et al. (herein after "Kato") in view of U.S. Patent Application Publication No. 2020/0307589 A1 to Li et al. (herein after "Li") as to claim 1 above, and further in view of U.S. Patent Application Publication No. US 2005/0251323 A1 to HEINRICHS-BARTSCHER (herein after “Heinrichs”).
As to Claim 9,
Modified Kato substantially discloses the computer-implemented method of claim 1.
However, Kato does not teach or suggest, wherein generating, by the computing system, a suitability classification for each candidate basis path further comprises: 
for each candidate basis path, determining, by the computing system, whether an acceleration rate associated with the candidate basis path exceeds a predetermined acceleration threshold, 
wherein the suitability classification is based, at least in part on whether the acceleration rate exceeds the predetermined acceleration threshold.
Conversely, Li teaches a method wherein generating, by the computing system, a suitability classification for each candidate basis path.  (See Fig. 1C and ¶0027, "Trajectory 112 could require more acceleration for autonomous vehicle 110 as opposed to the amount of acceleration to navigate along trajectory 111. This would be taken into consideration as part of the cost of each trajectory, from which a best trajectory with the lowest cost would be selected."  Emphasis added.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato’s autonomous vehicle lane change control system wherein generating, by the computing system, a suitability classification for each candidate basis path, as taught by Li, to provide selecting the optimal trajectory into the target lane to which the autonomous vehicle navigates, thereby enabling benefits, including but not limited to: preventing the AV from proceeding along detected lane lines blindly into a merging lane or colliding with a road boundary.
Heinrich’s work presents an autonomous vehicle control system for evaluating the driving environment of a vehicle and for influencing the speed of the vehicle.
Heinrich further teaches the method further comprising: for each candidate basis path, determining, by the computing system, whether an acceleration rate associated with the candidate basis path exceeds a predetermined acceleration threshold (see Figs. 5, 9, ¶0067 and ¶0134. 

    PNG
    media_image4.png
    974
    663
    media_image4.png
    Greyscale

In particular, see Fig. 5), wherein the suitability classification is based, at least in part on whether the acceleration rate exceeds the predetermined acceleration threshold.  (See Figs. 5, 9, ¶0067 and ¶0134. In particular, see Fig. 5).
Heinrich is analogous to the claimed invention as it relates to an autonomous vehicle travel control system in that it provides acceleration control profiles based upon degree of road curvatures.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato’s autonomous vehicle lane change control system wherein for each candidate basis path, determining, by the computing system, whether an acceleration rate associated with the candidate basis path exceeds a predetermined acceleration threshold, as taught by Heinrich, to provide merging and selecting both the optimal acceleration and trajectory into the target lane to which the autonomous vehicle navigates, thereby enabling benefits, including but not limited to: preventing the AV from proceeding along detected lane lines blindly into a merging lane or colliding with a road boundary.
As to Claim 10,
Modified Kato substantially discloses the computer-implemented method of claim 1.
However, Kato does not teach or suggest wherein generating, by the computing system, a suitability classification for each candidate basis path further comprises: 
for each candidate basis path, determining, by the computing system, whether the maximum curvature associated with the candidate basis path exceeds a predetermined turning threshold, 
wherein the suitability classification is based, at least in part on whether the maximum curvature associated with the candidate basis path exceeds the predetermined curvature threshold.
On the contrary, Li teaches the method of generating, by the computing system, a suitability classification for each candidate basis path.  (See Fig. 1C and ¶0027, "Trajectory 112 could require more acceleration for autonomous vehicle 110 as opposed to the amount of acceleration to navigate along trajectory 111. This would be taken into consideration as part of the cost of each trajectory, from which a best trajectory with the lowest cost would be selected."  Emphasis added.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato’s autonomous vehicle lane change control system wherein generating, by the computing system, a suitability classification for each candidate basis path, as taught by Li, to provide selecting the optimal trajectory into the target lane to which the autonomous vehicle navigates, thereby enabling benefits, including but not limited to: preventing the AV from proceeding along detected lane lines blindly into a merging lane or colliding with a road boundary.
Heinrichs teaches the method wherein for each candidate basis path, determining, by the computing system, whether the maximum curvature associated with the candidate basis path exceeds a predetermined turning threshold (see Figs. 5, 9, ¶0067 and ¶0134. In particular, Fig. 5), wherein the suitability classification is based, at least in part on whether the maximum curvature associated with the candidate basis path exceeds the predetermined curvature threshold.  (See Figs. 5, 9, ¶0067 and ¶0134. In particular, Fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato’s autonomous vehicle lane change control system wherein for each candidate basis path, determines, by the computing system, whether the maximum curvature associated with the candidate basis path exceeds a predetermined turning threshold, as taught by Heinrich, to provide merging and selecting the optimal trajectory into the target lane to which the autonomous vehicle navigates, thereby enabling benefits, including but not limited to: preventing the AV from proceeding along detected lane lines blindly into a merging lane or colliding with a road boundary.
As to Claim 12,
Modified Kato substantially discloses the computer-implemented method of claim 11.
However, Kato does not explicitly disclose a method, further comprising: 
determining, by the computing system, a cost associated with each candidate trajectory in the plurality of candidate trajectories for the autonomous vehicle; and 
selecting, by the computing system, a candidate trajectory based on the costs associated with the plurality of candidate trajectories for the autonomous vehicle.
Li, on the other hand, teaches a method further comprising: determining, by the computing system, a cost associated with each candidate trajectory in the plurality of candidate trajectories for the autonomous vehicle (see Figs. 1C, 6, ¶0019, ¶0027, ¶0042, and ¶0055 - ¶0056.  In particular, see Fig. 6 ~ process method step 650.  See ¶0055); and selecting, by the computing system, a candidate trajectory based on the costs associated with the plurality of candidate trajectories for the autonomous vehicle.  (See Figs. 1C, 6, ¶0019, ¶0027, ¶0042, and ¶0055 - ¶0056. In particular, see Fig. 6 ~ process method steps 650 - 670. 

    PNG
    media_image5.png
    752
    659
    media_image5.png
    Greyscale

See ¶0055).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato’s autonomous vehicle lane change control system which determines, by the computing system, a cost associated with each candidate trajectory in the plurality of candidate trajectories for the autonomous vehicle, as taught by Li, to provide merging into a large enough gap and selecting the optimal trajectory into the target lane to which the autonomous vehicle navigates, thereby enabling benefits, including but not limited to: preventing the AV from proceeding along detected lane lines blindly into a merging lane or colliding with a road boundary .
As to Claim 13,
Modified Kato substantially discloses the computer-implemented method of claim 12. 
However, Kato does not explicitly disclose, converting, by the computing system, the selected candidate trajectory into one or more vehicle controls for implementation by the autonomous vehicle.
On the other hand, Li’s autonomous lane merge control system with tunable merge behavior teaches converting, by the computing system, the selected candidate trajectory into one or more vehicle controls for implementation by the autonomous vehicle.  (See Fig. 6 ~ process method step 670, Li teaches sending selected trajectory to control module for execution).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato’s autonomous vehicle lane change control system wherein the selected candidate trajectory is converted into one or more vehicle controls for implementation by the autonomous vehicle, as taught by Li, to provide merging into a large enough gap and selecting the optimal trajectory into the target lane to which the autonomous vehicle navigates, thereby enabling benefits, including but not limited to: preventing the AV from proceeding along detected lane lines blindly into a merging lane or colliding with a road boundary .

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661